We adhere to the views expressed in the dissenting opinion by Mr. Justice Burr. The writ of certiorari lies only in case the city commissioners have acted without or in excess of jurisdiction. The writ does not lie to review the sufficiency or insufficiency of evidence or errors in procedure. The record in this case, in our opinion, wholly fails to show any action without or in excess of jurisdiction.
The statutes authorizing the city commissioners to remove an officer vests them with wide discretionary powers. Comp. Laws, 1913, §§ 3791, 3793 and 3808. See also Boyd v. Pendegast, 57 Cal.App. 504, 508, 207 P. 713; Gallagher v. Armstrong, 3 Alberta L.R. 443; State ex rel. Moore v. Archibald, 5 N.D. 359, 379-381, 66 N.W. 234. While such officer can be removed only for cause and after notice and opportunity to be heard in his defense, the power of removal is to be exercised "under such rules and regulations as they (the Board of City *Page 53 
Commissioners) shall make . . . and for cause which to said board shall seem sufficient." Comp. Laws 1913, § 3793.